Exhibit 10.35

WEST CORPORATION

AMENDED AND RESTATED

2013 LONG-TERM INCENTIVE PLAN

STOCK AWARD AGREEMENT

West Corporation, a Delaware corporation (the “Company”), hereby grants to
                    (the “Holder”) as of                     (the “Grant Date”),
pursuant to the terms and conditions of the West Corporation 2013 Long-Term
Incentive Plan (the “Plan”), a Stock Award (the “Award”) of             shares
of the Company’s common stock, par value $0.001 per share (“Stock”), upon and
subject to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company. As soon as
practicable after the Holder has executed this Agreement and returned it to the
Company, the Company shall cause to be issued in the Holder’s name the total
number of shares of Stock subject to the Award.

2. Forfeiture Based on Duration of Service. The Stock acquired pursuant to the
Award is subject to forfeiture if the Holder does not continuously serve as a
Non-Employee Director (as defined in the Plan) of the Company until the
six-month anniversary of the Grant Date. In the event that the Holder ceases to
serve as a Non-Employee Director for any reason prior to such six-month
anniversary, a pro rata portion of the Award shall be subject to forfeiture with
such pro rata portion determined based on the number of calendar days remaining
in such six-month period divided by the total number of calendar days in such
six-month period.

3. Additional Terms and Conditions of Award.

3.1. Nontransferability of Award. Prior to the six-month anniversary of the
Grant Date, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process, other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company or to a trust or entity
established by the holder for estate planning purposes solely for the benefit of
holder and holder’s family members. On or after the six-month anniversary of the
Grant Date, the Award may be sold, transferred, assigned, pledged, hypothecated,
encumbered or otherwise disposed in accordance with applicable law.

3.2. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired pursuant to this Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation is true and
correct as of the date of any sale of any such share. As a further condition
precedent to the delivery to the Holder of any shares of Stock subject to the
Award, the

 

1



--------------------------------------------------------------------------------

Holder shall comply with all regulations and requirements of any regulatory
authority having control of or supervision over the issuance or delivery of the
shares and, in connection therewith, shall execute any documents which the Board
shall in its sole discretion deem necessary or advisable.

3.3. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

3.4. Delivery of Stock. The Company shall deliver or cause to be delivered to
the Holder the shares of Stock. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery.

3.5. Taxation; Section 83(b) Election. The Holder understands that the Holder is
solely responsible for all tax consequences to the Holder in connection with
this Award. The Holder represents that the Holder has consulted with any tax
consultants the Holder deems advisable in connection with the Award and that the
Holder is not relying on the Company for any tax advice. By accepting this
Agreement, the Holder hereby agrees to file with the Internal Revenue Service an
election pursuant to Section 83(b) of the Internal Revenue Code of 1986, as
amended (the “Code”) (a “Section 83(b) Election”), not later than 30 days after
the Grant Date, to include in the Holder’s gross income the Fair Market Value of
the shares of Stock subject to the Award subject to forfeiture as of such date.
In connection with filing a Section 83(b) Election with the Internal Revenue
Service, the Holder shall notify the Company of such election by delivering to
the Company a copy of the fully-executed Section 83(b) Election Form attached
hereto as Exhibit A.

3.6. Award Confers No Rights to Continued Service. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued service
as a Non-Employee Director.

3.7. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be final and binding on
all parties.

3.8. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. This Agreement shall be
binding upon the Holder and his or her heirs, executors, administrators,
successors and assigns.

3.9. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to West Corporation, Attn: General
Counsel, 11808 Miracle Hills Drive, Omaha, NE 68154, and if to the Holder, to
the last known mailing address of the Holder contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the

 

2



--------------------------------------------------------------------------------

United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

3.10. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

3.11. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. The Holder hereby
acknowledges receipt of a copy of the Plan.

3.12. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.

3.13. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

3.14. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

3.15. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

WEST CORPORATION By:    

Name:

Title:

 

Accepted as of the Grant Date  

 

 

3